Plaintiff seeks a separation from her husband on the ground that he has been guilty of such cruelty and outrageous treatment towards her as to render their living together insupportable.
Besides lugging into her petition and evidence a vast lot of irrelevant, and more or less trivial, domestic differences, which, if they were grounds for a judicial separation of husband and wife, would make almost any marriage dissolvable at the complaint of either party at almost any time (a goal towards which, whether desirable or undesirable, we are fast moving), she alleges and shows that her husband repeatedly ordered her from his house, and invited her to get out and stay out; which invitation she was perforce obliged to accept and go to her mother's home; only to have him come for her and induce her to return on promises of better treatment, not kept. And on at least one occasion he laid rough hands upon her; not to her maiming or serious injury, but decidedly less gently than a man should ever lay hands upon a woman, especially upon his wife, and the mother of his children.
This was such outrageous conduct towards her as no wife should be required to tolerate; and we think the trial judge properly overruled defendant's exception of no cause of action and gave plaintiff judgment as prayed for.
                             Decree.
For the reasons assigned the judgment appealed from is affirmed. *Page 416